Name: 91/454/EEC: Commission Decision of 1 August 1991 amending Decision 88/149/EEC of the 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987-91) forwarded by Spain pursuant to Regulation (EEC) No 4028/86 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  Europe
 Date Published: 1991-08-30

 Avis juridique important|31991D045491/454/EEC: Commission Decision of 1 August 1991 amending Decision 88/149/EEC of the 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987-91) forwarded by Spain pursuant to Regulation (EEC) No 4028/86 (Only the Spanish text is authentic) Official Journal L 241 , 30/08/1991 P. 0046 - 0049COMMISSION DECISION of 1 August 1991 amending Decision 88/149/EEC of the 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987-91) forwarded by Spain pursuant to Regulation (EEC) No 4028/86 (Only the Spanish text is authentic) (91/454/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Articles 4 and 5 (2) thereof, Whereas the outcome of the meetings held with the Spanish authorities on the progress of the multiannual guidance programme as defined by Commission Decision 88/149/EEC (3), as amended by Decision 90/108/EEC (4) has been taken into account; Whereas Spain has revised the statistical assessment basis used to determine the objectives laid down in the Annex to Decision 88/149/EEC; Whereas that revision has enabled mistakes and anomalies noted in the situation of the Spanish fleet to be corrected; Whereas that revision provides a clearer view of the situation of the Spanish fleet; Whereas the corrections made to the data in the Annex to Decision 88/149/EEC involve an adjustment to the objectives which maintains the rate of reductin of the Spanish fleet provided for in that Decision; Whereas the Commission intends providing support for the restructuring efforts undertaken by Spain provided that the measures of an administrative or regulatory nature which they entail achieve results which confirm a structural trend in line with the guidelines and which allow the objectives laid down by Decision 88/149/EEC actually to be achieved by the 31 December deadline set; Whereas, to deal with derogations from the principle that State aids in the fisheries sector are incompatible with the common market, the Commission has adopted guidelines for the examination of national aids in the fisheries sector (5); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 88/149/EEC is hereby replaced by the Annex hereto. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 1 August 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 380, 31. 12. 1990, p. 1. (3) OJ No L 70, 16. 3. 1988, p. 27. (4) OJ No L 66, 14. 3. 1990, p. 27. (5) OJ No C 313, 8. 12. 1988, p. 21. ANNEX Multiannual guidance programme for the Spanish fishing fleet (1987-91) I. GENERAL REMARKS This programme relates to the whole of the Spanish fishing fleet and covers the entire territory of Spain, including the Canaries, Ceuta and Melilla, in accordance with Article 50 of Regulation (EEC) No 4028/88. II. OBJECTIVES 1. This aims of the programme are: (a) to reduce the overall level of the operational fishing fleet to 604 757 GRT and 1 756 001 kW, in accordance with II.2 below; (b) to restructure all categories of vessel in the fishing fleet by the renewal of some 15 % of vessels measuring between six and nine or 12 metres in length between perpendiculars and by the renewal of approximately one fifth of the vessels measuring over nine or 12 metres in length between perpendiculars; (c) to stabilize the tuna freezer fleet at 67 918 GRT and 138 133 kW, on the undertanding that, if the fished capacity of the tuna purse seiners is expanded beyond the objectives and limits laid down in the programme for this category, this shall not affect the achievement of the overall objectives of the programme and provided that such expansion does not call for any Community financial assistance towards the utilization of the fishing capacities concerned. Such expansion may not affect the reference data to be taken into consideration by the Community for the purposes of establishing and conduction reations with third countries; (d) to modernize existing vessels without increasing overall fishing capacity (expressed in tonnage and engine power) in the category to which the vessels concerned belong, with the exception of the vessel's specified in IV.2 below. 2. During the period covered by the programme, the operational fishing fleet, with the exception of: - fishing vessels appearing on the basic list, the numbers of which must meet the requirements specified in IV.3 below, - working vessels used solely for aquaculture, - vessels used solely for hivalve fishing, must remain within the following limits: (Tonnage GRT) Type Objectives of 1986 programme (at 31. 12. 1986) Situation at 1. 1. 1987 (1) Objectives at 31. 12. 1989 31. 12. 1990 31. 12. 1991 Specialized vessels of less than six metres (between perpendiculars) 10 954 7 732 Vessels from six to nine or 12 metres (between perpendiculars) 21 429 25 793 Vessels over nine or 12 metres (between perpendiculars) of which: - national waters 132 527 137 667 - non-Spanish Community waters 52 825 99 518 - third-country waters 323 981 266 129 - tuna freezers 58 113 67 918 Non-operational registered (2) 32 009 Total A 613 530 631 838 629 130 612 881 604 757 Basic list (3) 65 874 64 114 Vessels used for aquaculture and for bivalve fishing 5 628 8 337 Total B 685 032 704 289 (1) Including fishing vessels built prior to 1 January 1987, which 29 789 GRT and 68 608 kW and which have not yet been commissioned. (2) Fishing vessels registered and deleted from the register as no longer being operational after 1 January 1987. (3) Within the meaning of Article 158 of the Act of Accession. (Engine power kW) Type Objectives of 1986 programme (at 31. 12. 1986) Situation at 1. 1. 1987 (1) Objectives at 31. 12. 1989 31. 12. 1990 31. 12. 1991 Specialized vessels of less than six metres (between perpendiculars) 28 346 88 910 Vessels from six to nine or 12 metres (between perpendiculars) 141 265 383 101 Vessels over nine or 12 metres (between perpendiculars) of which: - national waters 549 292 480 752 - non-Spanish Community waters 168 518 193 550 - third-country waters 723 956 471 555 - tuna freezers 123 890 138 133 Non-operational registered (2) 96 287 Total A 1 776 610 1 831 554 1 823 999 1 778 667 1 756 001 Basic list (3) 162 827 160 597 Vessels used for aquaculture and for bivalve fishing 27 220 50 264 Total B 1 966 657 2 042 415 (1) Including fishing vessels built prior to 1 January 1987, which 29 789 GRT and 68 608 kW and which have not yet been commissioned. (2) Fishing vessels registered and deleted from the register as no longer being operational after 1 January 1987. (3) Within the meaning of Article 158 of the Act of Accession. III. PLANNED MEASURES 1.1. Whereas the objectives specified in II.2 (Total A) require fishing capacity to be reduced by the difference between category at 1 January 1987 and the target to be achieved by 31 December 1991, account must also be taken of changes in fishing capacity resulting from: - projects for new construction which qualified for Community and national aid in respect of 1987, - applications for Community financing of projects for new construction currently under consideration by the Commission, - vessels joining or leaving the fleet between 1 Janaury 1987 and 30 June 1988, if not covered by the first two indents, - fishing vessels whose construction was authorized before accession, except for 29 789 GRT and 68 608 kW which wre launched before 1 January 1967 and which are included in the situation at 1 Janaury 1987, which, when added, give the overall fishing capacity to be reduced. 1.2. The reductions referred to in III.1.1. above must be achieved by the following measures, the implementation of which is conditional on the fishing capacities in service remaining within the limits laid down in the programme, although the reduction achieved by each measure may vary provided that the overall reduction in fishing capacity defined in III.1.1 is attained: - a reduction in the total fleet by renewal of operational vessels which have been damaged or lost at sea, in particularly by the withdrawal of operational units directly linked with new vessels, in line with the guidelines and objectives laid down in II.2, - the adoption and implementation of measures to adjust fishing capacity, such as the granting of final cessation premiums by way of compensation for any necessary reductions which cannot be achieved by the means referred to in the first indent, - the adoption of administrative measures to forestall any potential increases in fishing capacity which would be contrary to the objectives of the programme, - other measures which enable the same results to be achieved. 2. Adoption and implementation of legislative and/or administrative measures designed to ensure effective control of fishing capacity and fishing activies with a view to achieving the programme's objectives. 3. Improvement of the register of fishing vessels, with a view to effective control of fishing capacity. IV. COMMENTS 1. The overall objective referred to in II.1 (a) may be revised only on the basis of precise scientific assessments showing the existence of stocks which are not fully exploited at present. 2. With regard to fishing vessels operating in coastal waters and measuring less than 12 metres between perpendiculars, consideration may be given to a limited increase in tonnage (up to 10 %) and engine power (up to 6 %) in order to improve safety, working conditions and on-board preserving facilities, provided that such an increase is justified and that the objectives laid down in II.2 for the category to which the vessels belong are attained. Such an increase, when it occurs, must be compatible with the resources which may be fished by the vessels concerned. 3. The numbers of fishing vessels operating in Community waters and appearing on the basic list as defined in Article 158 of the Act of Accession must remain within the limits set by the said Act, and in particular Article 159 thereof. 4. At least 10 % of the programme's objectives must be achieved by the end of 1989 and at least 60 % by the end of 1990. 5. The Commission points out that all aids granted by Spain in the fisheries sector, including those for the construction of fishing vessel's, must henceforth ccome within the scope of this programme.